UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit


                               No. 01-40199


            In the Matter of : EJB CONSTRUCTION, INC.,
      doing business as Bracco Construction Company, Debtor,

                     VICTORIA AIR CONDITIONING, LTD.

                                                                   Appellant,

                                  VERSUS

       BRACCO CONSTRUCTION CORP., INC., COMMERCIAL INDEMNITY
                         INSURANCE COMPANY,

                                                                   Appellees.



            Appeal from the United States District Court
                 For the Southern District of Texas
                             CA-C-00-303
              December 18, 2001
Before DAVIS, WIENER and BARKSDALE, Circuit Judges.
PER CURIAM:*
     Victoria    Air   Conditioning,     Ltd.,    challenges     the   district
court’s affirmance of the bankruptcy court’s judgment that allowed
appellant subcontractor, EJB Construction, Inc., a $62,000 offset
against   Victoria     Air   Conditioning’s      recovery   of   the   $86,118
contract price due it under its subcontract with Victoria.               After


   *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                     1
reviewing the record and the briefs of the parties, we reach the
following conclusions with respect to this appeal:
     1.   We decline to review the award of the contract price of
$86,118 to Victoria because appellee Bracco took no cross-appeal.
     2.   We affirm the $12,000 award in delay damage because we
conclude that substantial evidence supports this award, and the
bankruptcy court committed no reversible error in making this
award.
     3.   We are unable to either affirm or reverse the $50,000 lump
sum award because the bankruptcy court did not explain how it
arrived at this award in sufficient detail to permit judicial
review. More particularly, we cannot determine from the bankruptcy
court’s lump sum award what amount was awarded for each of the
various items of damage included in the award. Consequently, it is
necessary for us to remand this case to the bankruptcy court so it
can provide more complete reasons for the $50,000 award.         On
remand, the bankruptcy court should specify the amount awarded for
each item of damages included in the $50,000 figure and provide an
explanation of how it arrived at its award for each item.    If the
bankruptcy court should find that it cannot support its original
award for any item, the court should reduce or delete the award for
that item.
     For reasons stated above, we therefore vacate the judgment of
the district court and remand this case to the district court with
instructions to remand the case to the bankruptcy court so that the
bankruptcy court can make further findings with respect to the
$50,000 sum included in the offset against Victoria’s award of the
contract price sufficient to permit judicial review of that portion
of the award.
     VACATED and REMANDED.

                                  2